Court of Appeals
                             Sixth Appellate District of Texas

                                      JUDGMENT


In re Lee Edward Thomas, et al.                               Original Mandamus Proceeding

No. 06-21-00106-CV                                      Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Burgess and Justice
                                                        Stevens participating.


        As stated in the Court’s opinion of this date, we find that the Relator’s petition for a writ of
mandamus should be conditionally granted, in part, and we direct the trial court (1) to rescind its
temporary injunction dated September 8, 2020, and the October 29 Order (except the denial of the
interpleader), (2) to enter such orders as are necessary to restore the Church’s funds on deposit at
Texas Bank and Trust in any account to the Church’s account ending in 082, (3) to the extent
necessary, to restore Lee Edward Thomas and Johnny Lee McCoy as the only persons with
authority to write checks and withdraw funds from the Church’s account ending in 082, and (4) to
dismiss the Cosby Group’s claims for injunctive relief to the extent they seek to enjoin the Thomas
Group from writing checks, withdrawing funds, or having access to any of the Church’s bank
accounts, to enforce the July 21 Resolutions, and to partition the Church’s assets between the
Cosby Group’s members and the Thomas Group’ members. The writ of mandamus will issue only
if the trial court fails to comply.
                                                        RENDERED JANUARY 14, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE
ATTEST:
Debra K. Autrey, Clerk